Appeal from a judgment of the Supreme Court at Special Term, entered February 3, 1976 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to secure his release to parole supervision. While petitioner was entitled to a prompt final revocation hearing (People ex rel. Schmidt v La Vallee, 39 NY2d 886), he has at this point in time received such a hearing. Therefore, this appeal should be dismissed as moot, particularly since there is no showing that the delay resulted in any prejudice. Appeal dismissed, as moot, without costs. Koreman, P. J., Greenblott, Mahoney, Herlihy and Reynolds, JJ., concur.